Citation Nr: 1740672	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who had a period of honorable active service from June 1980 to May 1983.  [A subsequent period of service, from May 1983 to December 1986, was determined to be dishonorable in a May 1988 administrative decision.  The character of discharge determination is not an issue on appeal.]

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Albuquerque, New Mexico RO.

A final August 2005 rating decision had denied entitlement to service connection for PTSD, based on a finding that new and material evidence had not been submitted to reopen the claim.  Subsequent to that determination, additional relevant service records were received.  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim of service connection for psychiatric disability, diagnosed as PTSD, is being reviewed de novo.

In February 2014 and in July 2016, the case was remanded (by two different Veterans Law Judges) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

[In July 2016, the Board also denied entitlement to service connection for residuals of a traumatic brain injury (TBI) and for a bilateral knee disability.  Consequently, those matters are not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed PTSD began during his honorable period of active service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a psychiatric disability, diagnosed as PTSD, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with PTSD during the period of the current claim (including in VA psychiatric treatment records dating throughout the course of the appeal).  His service personnel records document that he was a paratrooper while stationed at Fort Bragg, North Carolina during his honorable period of active service, and he has reported several stressor events related to his parachute jumps during that time period (including having to jump from a plane because jet fuel was spilling from the wings, and how his plane once narrowly missed colliding with another plane during exercises).  In March 2005, a VA psychiatrist determined that the Veteran's symptom report (as well as his account of his in-service stressors) "probably meets DSM-IV diagnostic [criteria] for military related PTSD."  In July 2010, another VA psychiatrist listed PTSD as one of the "After effects" of his service as a paratrooper.  The March 2005 and July 2010 VA psychiatrists' opinions are the most probative evidence of record addressing a causal link between the Veteran's current PTSD and his honorable period of active service.  Thus, service connection for a psychiatric disability, diagnosed as PTSD, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a psychiatric disability, diagnosed as PTSD, is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


